MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                           FILED
regarded as precedent or cited before any                                  Sep 03 2020, 8:31 am
court except for the purpose of establishing
the defense of res judicata, collateral                                         CLERK
                                                                            Indiana Supreme Court
                                                                               Court of Appeals
estoppel, or the law of the case.                                                and Tax Court




ATTORNEYS FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Curtis T. Hill, Jr.                                     Stephen R. Snyder
Attorney General of Indiana                             Randall L. Morgan
                                                        Snyder Morgan Federoff &
Benjamin M.L. Jones
                                                        Kuchmay LLP
Deputy Attorney General
                                                        Syracuse, Indiana
Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Indiana Department of                                   September 3, 2020
Natural Resources,                                      Court of Appeals Case No.
Appellant-Defendant,                                    19A-PL-2249
                                                        Appeal from the Kosciusko Circuit
        v.                                              Court
                                                        The Honorable Michael W. Reed,
Webster Lake Conservation                               Judge
Association, Inc.,                                      Trial Court Cause No.
Appellee-Plaintiff,                                     43C01-1902-PL-11




Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-PL-2249 | September 3, 2020                   Page 1 of 27
                                Case Summary and Issue
[1]   In 1996, Webster Lake Conservation Association, Inc. (the “Association”),

      owner of a water control facility that was built to maintain the lake level of

      Webster Lake—an Indiana public freshwater lake—entered into an agreement

      with the Indiana Department of Natural Resources (“DNR”) for the general

      maintenance, reconstruction, and repair of the water control facility located on

      the lake. A dispute arose between the parties as to DNR’s responsibility for the

      reconstruction and repair of the water control facility, which led to the

      Association filing a complaint against DNR. The complaint sought a

      declaratory judgment as to the rights and obligations of DNR under the

      agreement. Following a hearing and additional briefing on the matter, the trial

      court entered a declaratory judgment in favor of the Association, finding that

      the agreement was a valid and binding agreement between the parties. DNR

      now appeals, arguing that the trial court erred in entering declaratory judgment

      in favor of the Association. Concluding the trial court did not err, we affirm.



                            Facts and Procedural History
[2]   Webster Lake is a public freshwater lake located in Kosciusko County. The

      legal lake level for Webster Lake was established in the 1950s. The

      Association, a corporation that was organized in 1950, is made up of the

      individuals living around the lake and owns the water control facility that dams

      the lake (the “Dam”). The Dam is controlled by a gated outlet structure which

      requires periodic operation of the gates to maintain the lake at its legally

      Court of Appeals of Indiana | Memorandum Decision 19A-PL-2249 | September 3, 2020   Page 2 of 27
      established level. The Dam is nearly 200 years old and likely originated as a

      grist mill.


[3]   On April 11, 1996, DNR entered into an agreement (the “1996 Agreement”)

      with the Association. John Simpson, then director of the Division of Water for

      DNR, executed the 1996 Agreement on behalf of the DNR.1 The 1996

      Agreement provides, in relevant part, as follows:


                 THEREFORE, it is mutually agreed that:


                         1.      The Association has the responsibility for the general
                 maintenance of the outlet control structure to maintain, as near as
                 possible, the legally established level of Webster Lake. The
                 responsibility for reconstruction or repair of the outlet control structure
                 shall remain with the Department of Natural Resources, State of
                 Indiana.


                        2.    The Association has the sole responsibility of
                 maintaining Webster Lake as near as possible to the legally
                 established average normal level in compliance with the
                 Department’s direction and guidance by:


                                   a. Opening and closing the gates of the primary
                                   (eastern) control structure only according to the
                                   immediate conditions to maintain the level of the
                                   lake at [the legally established level].


                                   b. Keeping, at all times, the secondary (western)
                                   control structure closed, chained and locked, to be



      1
          A similar agreement was executed in 1993, but that agreement is not at issue in this proceeding.


      Court of Appeals of Indiana | Memorandum Decision 19A-PL-2249 | September 3, 2020                      Page 3 of 27
                                   used as an operable structure only during an
                                   emergency and with prior authorization from the
                                   Department. Keys for the lock will be provided to
                                   the operator of the structure and the Division of
                                   Water, Department of Natural Resources.


                                   c. Opening and closing the gate of the secondary
                                   (western) control structure, with prior authorization
                                   from the Department, at least once annually to keep
                                   the structure’s gate from seizing.


                                   d. Keeping on file with the Department at all times
                                   a current roster of the names, addresses and phone
                                   numbers of the designated operator and at least two
                                   alternate operators.


      Appellant’s Appendix, Volume 2 at 11 (emphasis added).


[4]   On October 30, 2009, DNR performed a visual inspection of the Dam. In its

      inspection report, the DNR rated parts of the Dam as being in “good” or

      “acceptable” condition, while other parts were rated “deficient[.]” Id. at 82-84.

      The overall condition of the Dam was found to be “Conditionally Poor[,]” and

      DNR recommended that the Association’s “professional engineer, experienced

      in dam design and construction,” evaluate the condition of the Dam and “direct

      repairs/replacement as needed.” Id. at 84.2 DNR further recommended that

      the Dam “be brought up to current dam design standards.” Id.




      2
          It is unclear from the record who, if anyone, served as the Association’s professional engineer.


      Court of Appeals of Indiana | Memorandum Decision 19A-PL-2249 | September 3, 2020                      Page 4 of 27
[5]   In 2011 and 2012, DNR performed extensive rehabilitation work on the Dam—

      for example, DNR rebuilt portions of spillway3 retaining walls, demolished a

      deteriorated fish ladder, and replaced portions of the catwalk and gates.4 In

      2013, DNR “completed a $420,000 repair project to the control structure

      spillway features” of the Dam.5 Id. at 121.


[6]   On October 12, 2017, DNR performed another visual inspection of the Dam

      and issued its inspection report on March 21, 2018. While parts of the Dam

      were rated as being in “acceptable” condition, many parts were found to be in

      “deficient” or “poor” condition. Id. at 69-72. For example:


                 • The crest of the Dam, which had two homes built “in/on [the
                   D]am[,]” was in “poor” condition. Id. at 69.


                 • The downstream slope of the Dam was found to be deficient
                   because there appeared to be a few crayfish or crawdad
                   burrows that “if interconnected, could present a problem in a
                   high water seepage situation.” Id. at 70.




      3
        A “spillway” is “a passage for surplus water to run over or around an obstruction (such as a dam)[.]”
      MERRIAM-WEBSTER.COM, http://www.merriam-webster.com/dictionary/spillway
      [https://perma.cc/H87U-R527].
      4
        It is unclear from the record whether the Association asked DNR to perform the repairs or DNR undertook
      the repairs based upon the findings of the 2009 inspection report.
      5
          It is unclear from the record when DNR began these repairs.


      Court of Appeals of Indiana | Memorandum Decision 19A-PL-2249 | September 3, 2020                 Page 5 of 27
               • The principal and auxiliary spillways were found to be
                 deficient due to deterioration and inadequate freeboard6
                 between the lake and the top of the Dam.


[7]   DNR recommended the following to improve the safety of the Dam:


               • Clear trees and/or brush from the entire Dam and within
                 twenty-five feet of all concrete structures.


               • Employ an experienced engineer to (among other things)
                 prepare plans and specifications for an adequate spillway
                 “[f]or overtopping protection” and “evaluate the need for
                 current dam design standards and recommended repairs.”


               • Develop a maintenance plan to address “voids under the
                 primary spillway” and the “erosion and deterioration at the
                 end of the primary spillway apron” within the next two years.


               • Develop studies and plans to address the inadequate spillway
                 system, and, “[a]t a minimum,” remove the two homes built
                 into the embankment between the spillways.


      Id. at 71.




      6
       “Freeboard” is defined as “[t]he distance between [the] normal water level and the top of a structure or
      mass that rises out of the water, such as a buoy, dam, or ice floe.” THE FREE DICTIONARY.COM,
      http://www.thefreedictionary.com/freeboard [https://perma.cc/3526-BTZ5].

      Court of Appeals of Indiana | Memorandum Decision 19A-PL-2249 | September 3, 2020                 Page 6 of 27
[8]    DNR also recommended reclassifying the Dam from a “significant hazard”

       dam to a “high hazard” dam.7 Id. at 72. DNR made this recommendation

       based on modeling tools and emergency planning exercises that showed that

       “multiple residential and business structures [were] at high risk” in the event of

       a “catastrophic breach of the [D]am.” Id.


[9]    Regarding whether previously recommended maintenance, repairs, and

       upgrades to the Dam had been performed, DNR checked both the “yes” and

       “no” boxes in the 2017 inspection report and then provided the following:


                The 2011-2012 project did not address all of the
                recommendations from the previous visual inspection. Part of
                the “all” would include removal of the 2 homes between the east
                and west spillways. The embankment is the responsibility of the
                Webster Lake Association. However, many items were
                addressed with the recent rehab.


       Id. at 72 (emphasis added).


[10]   On August 27, 2018, the Association, by counsel, sent a letter to DNR

       demanding that DNR undertake the repairs identified in the 2017 inspection

       report in accordance with the 1996 Agreement. Specifically, the Association

       wrote:




       7
        A “significant hazard” dam is one that “the failure of which may damage isolated homes and highways, or
       cause the temporary interruption of public utility services.” Appellant’s App., Vol. 2 at 74. A “high hazard”
       dam is one that “the failure of which may cause the loss of life and serious damage to homes, industrial and
       commercial buildings, public utilities, major highways, or railroads.” Id.; Ind. Code § 14-27-7.5-8(b)(1).

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2249 | September 3, 2020                Page 7 of 27
        It appears that a dispute has arisen in regard to the parties’
        obligations under the 1996 Agreement. The [Dam] is in need of
        significant repair and the DNR appears reluctant to perform its
        obligations. In light of the significant issues with the structure
        and the need for immediate attention, I have been directed by the
        Association to contact you to obtain a position statement from
        [DNR]. If a prompt response indicating that [DNR] will
        undertake necessary repairs is not received, I have been directed
        by the Association to file the enclosed complaint against [DNR]
        asking the Court to enforce the 1996 Agreement.


Id. at 120. On September 5, DNR sent a response letter to the Association’s

counsel rejecting the Association’s demand and denying any obligation “to

address or fund the resolution or rehabilitation” of the Dam. Id. at 121. The

letter provides in relevant part:


        DNR has strived to work in cooperation with the . . . Association
        for the operation and maintenance of the lake outlet works, and
        committed substantial staff time to assist the Association in
        recruiting and training operators, as well as facilitating
        emergency response planning activities. In fact, DNR staff were
        participating with the Association in emergency response
        training, on August 27th, 2018—the day you drafted and sent
        your letter.


        The [1996 A]greement is operationally focused and contains no
        project commitments or obligations owing to DNR. In addition,
        DNR is not obligated by the [1996 A]greement to address or fund
        the resolution or rehabilitation of dam safety deficiencies that
        develop as this non-State owned dam structure deteriorates with age.


Id.



Court of Appeals of Indiana | Memorandum Decision 19A-PL-2249 | September 3, 2020   Page 8 of 27
[11]   On February 7, 2019, the Association filed a complaint against DNR, seeking a

       declaratory judgment regarding the obligations of DNR under the 1996

       Agreement and requiring DNR “to undertake reconstruction and repair” of the

       Dam. Id. at 10. On March 1, DNR filed a motion to dismiss. After a hearing

       on the matter, the trial court directed the Association to amend its complaint.

       On April 1, the Association filed its amended complaint.


[12]   On May 13, DNR filed its answer to the amended complaint, raising the

       following affirmative defenses:


               15. The Amended Complaint fails to state an actionable claim for
               relief under the Indiana Constitution.


               16. The state agency is immune from liability under the terms of
               Indiana Code subsections 34-13-3-3(1), (2), (7) (11) and (21).


               17. Further, [the Association] in this case has failed to show any
               action on their part to mitigate the need for any repairs.


               18. Plaintiff failed to join parties necessary for a just adjudication.


               19. Relief sought in this Amended Complaint is not appropriate
               for a declaratory judgment.


       Id. at 125. DNR separately filed an Indiana Trial Rule 12(C) motion for

       judgment on the pleadings. On May 28, the Association filed a motion for

       judgment on the pleadings and a separate response to DNR’s Trial Rule 12(C)

       motion, seeking a declaratory judgment.


       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2249 | September 3, 2020   Page 9 of 27
[13]   A hearing on the cross-motions for judgment on the pleadings was held on July

       18, 2019, during which the trial court heard arguments on the issues the parties

       raised in their respective motions and responses, as well as new arguments

       raised by DNR concerning whether the 1996 Agreement was a valid contract.

       DNR specifically argued that the 1996 Agreement lacked consideration and the

       DNR representative who executed the agreement lacked the authority to do so.

       The trial court noted that DNR did not raise these arguments in its motion for

       judgment on the pleadings but allowed DNR to continue presenting the

       arguments at the hearing. The Association maintained that the only issue

       before the court was whether a valid contract existed between the parties and

       asked the trial court for a declaratory judgment that the 1996 Agreement was

       valid.


[14]   At the conclusion of the hearing, the trial court directed the parties to file post-

       argument briefs addressing all of the arguments raised at the hearing. On

       August 27, the trial court issued its final order, which reads in relevant part:


                       The [Association] argued for declaratory judgment at the
                hearing held July 18, 2019, indicating the only issue for the Court
                pending under the Amended Complaint is the validity of the
                [1996 Agreement] as a contract. The Court having considered
                the argument of counsel, having reviewed the Post-Argument
                Briefs, having reviewed the Court’s file, and being duly advised
                in the premises, NOW FINDS that declaratory judgment should
                be entered in favor of the [Association].


                         IT IS, THEREFORE, ORDERED AND DECLARED
                that the [1996] Agreement between [the Association] and [DNR]
                . . . is a valid and binding agreement/contract.
       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2249 | September 3, 2020   Page 10 of 27
       Appealed Order at 1-2. DNR now appeals.



                                 Discussion and Decision
                                      I. Standard of Review
[15]   DNR contends that the trial court erred by entering declaratory judgment in

       favor of the Association. Pursuant to the Indiana Uniform Declaratory

       Judgment Act (the “Act”), declaratory judgments have the “force and effect of a

       final judgment[,]” Ind. Code § 34-14-1-1, and are therefore reviewed in the

       same manner as other judgments. Because the proceedings before the trial

       court in this case were based on pleadings and briefs (that is, no evidentiary

       hearing was held), a de novo standard of review applies. See Title Servs., LLC v.

       Womacks, 848 N.E.2d 1151, 1154 (Ind. Ct. App. 2006) (applying de novo

       standard of review where trial court ruled based on a paper record). In applying

       the standard, the trial court’s order should be affirmed on any legal theory the

       evidence of record supports. See GKN Co. v. Magness, 744 N.E.2d 397, 401 (Ind.

       2001).


                                   II. Declaratory Judgment
[16]   Declaratory judgments are governed by the Act, which in relevant part

       provides:


                Any person . . . whose rights, status, or other legal relations are
                affected by a statute, municipal ordinance, contract, or franchise,
                may have determined any question of construction or validity
                arising under the instrument, statute, ordinance, contract, or

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2249 | September 3, 2020   Page 11 of 27
               franchise and obtain a declaration of rights, status, or other legal
               relations thereunder.


       Ind. Code § 34-14-1-2. The Act is remedial, and its purpose is to “settle and to

       afford relief from uncertainty and insecurity with respect to rights, status and

       other legal relations; and is to be liberally construed and administered.” Ind.

       Code § 34-14-1-12. Thus, the purpose of a declaratory judgment action is to

       quiet and stabilize legal relations and thereby provide a remedy in a case or

       controversy when there is still an opportunity for peaceable judicial settlement.

       Volkswagenwerk, A.G. v. Watson, 181 Ind. App. 155, 159, 390 N.E.2d 1082,

       1084-85 (1979).


[17]   When considering the appropriateness of declaratory judgment, the test to be

       applied is: (1) whether the issuance of a declaratory judgment will effectively

       solve the problem, (2) whether it will serve a useful purpose, and (3) whether or

       not another remedy is more effective or efficient. Dible v. City of Lafayette, 713

       N.E.2d 269, 272 (Ind. 1999). “The determinative factor is whether the

       declaratory action will result in a just and more expeditious and economical

       determination of the entire controversy.” Id. (quoting Volkswagenwerk,

       A.G., 181 Ind. App. at 160, 390 N.E.2d at 1085). The use of a declaratory

       judgment is discretionary with the trial court and is usually unnecessary where

       a full and adequate remedy is already provided by another form of

       action. Id. However, pursuant to Indiana Trial Rule 57, ‘“[t]he existence of

       another adequate remedy does not preclude a judgment for declaratory relief in

       cases where it is appropriate.’” Id. (quoting Ind. Trial Rule 57).

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2249 | September 3, 2020   Page 12 of 27
[18]   DNR contends that the trial court’s declaratory judgment in favor of the

       Association, determining that the 1996 Agreement is a valid contract, should be

       reversed for a number of reasons. First, DNR claims that the 1996 Agreement

       is not a valid contract because: (1) it was not supported by consideration, and

       (2) the director of the DNR’s Division of Water, the signor of the 1996

       Agreement, lacked authority to act on behalf of DNR. DNR also asserts that

       assuming the 1996 Agreement is a valid contract, DNR terminated the contract

       in 2018 when it denied any obligation to perform under the contract. We

       address each of DNR’s arguments in turn.


                              III. Validity of the 1996 Agreement
                                          A. Lack of Consideration
[19]   DNR claims that the 1996 Agreement is invalid because it lacks consideration.

       The Association correctly points out that failure of consideration must be

       specifically pled as an affirmative defense under Indiana Trial Rule 8(C).8 The

       Association states, and DNR does not refute, that DNR did not raise the




       8
         Indiana Trial Rule 8(C) reads in relevant part: “Affirmative defenses. A responsive pleading shall set forth
       affirmatively and carry the burden of proving: accord and satisfaction, arbitration and award, discharge in
       bankruptcy, duress, estoppel, failure of consideration, fraud, illegality, injury by fellow servant, laches, license,
       payment, release, res judicata, statute of frauds, statute of limitations, waiver, lack of jurisdiction over the
       subject-matter, lack of jurisdiction over the person, improper venue, insufficiency of process or service of
       process, the same action pending in another state court of this state, and any other matter constituting an
       avoidance, matter of abatement, or affirmative defense. A party required to affirmatively plead any matters
       . . . shall have the burden of proving such matters. . . .” (Emphasis added.)

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2249 | September 3, 2020                       Page 13 of 27
       affirmative defense of lack of consideration in its answer to the Association’s

       amended complaint.


                                    1. Waiver of Affirmative Defense

[20]   Generally, an affirmative defense must be submitted in a responsive pleading at

       the earliest possible opportunity. Ind. Trial Rule 8(C); see City of South Bend v.

       Dollahan, 918 N.E.2d 343, 349 (Ind. Ct. App. 2009) (observing that Trial Rule

       8(C) “provides that a party seeking to raise an affirmative defense must

       specifically plead said defense in its responsive pleading”), trans. denied. “While

       [T.R.] 8(C) appears to impose an absolute duty to raise an affirmative defense

       in a responsive pleading, Indiana courts have modified the mandatory nature of

       the rule by interpreting it in conjunction with [T.R.] 15(B)[.]” Elkhart Cty. Farm

       Bureau Co-op. Ass’n, Inc. v. Hochstetler, 418 N.E.2d 280, 282 (Ind. Ct. App. 1981).

       Trial Rule 15(B) provides: “When issues not raised by the pleadings are tried

       by express or implied consent of the parties, they shall be treated in all respects

       as if they had been raised in the pleadings.”


               Either party may timely demand strict adherence to the
               predetermined route (pleadings) or, if deviation is permitted, the
               time necessary to prepare to meet the new issue. But when the
               trial has ended without objection as to the course it took, the
               evidence then controls.


       Hochstetler, 418 N.E.2d at 282 (quoting Indianapolis Transit Sys., Inc. v. Williams,

       148 Ind. App. 649, 658, 269 N.E.2d 543, 550 (1971)).




       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2249 | September 3, 2020   Page 14 of 27
[21]   While our courts have not expressly extended this modification to declaratory

       judgments, later decisions of this court have extended this to matters raised on

       summary judgment, and have identified the critical issue to be “‘not whether

       the defendant could have raised his affirmative defense earlier,’ but ‘whether the

       defendant’s failure to raise the affirmative defense earlier prejudiced the

       plaintiff.’” Dollahan, 918 N.E.2d at 350 (quoting Borne by Borne v. Nw. Allen Cty.

       Sch. Corp., 532 N.E.2d 1196, 1199 (Ind. Ct. App. 1989), trans. denied.) “[A]

       plaintiff must affirmatively show prejudice to his case before [a belatedly

       raised affirmative defense] can be rejected.” Id. (allowing city to assert

       governmental immunity defense first raised in its motion for summary

       judgment). We now examine whether the Association was prejudiced by DNR

       belatedly raising the lack of consideration defense.


[22]   DNR raised the affirmative defense of lack of consideration for the first time at

       the hearing held on July 18, 2019, where the trial court heard arguments on the

       parties’ pleadings. The Association did not object when DNR raised the lack of

       consideration defense. Nevertheless, the trial court recognized that DNR was

       raising the defense for the first time; and, at the conclusion of the hearing,

       directed the parties to file post-argument briefs, thereby affording the

       Association a full and fair opportunity to address the defense. Furthermore, the

       Association has not shown how it was prejudiced by DNR’s failure to

       affirmatively raise the defense in its answer to the Association’s amended

       complaint. We, therefore, decline to find that DNR has waived the lack of




       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2249 | September 3, 2020   Page 15 of 27
       consideration issue. We now decide whether the 1996 Agreement was

       supported by consideration.


                                               2. Consideration

[23]   As stated above, the 1996 Agreement provides that the Association


               • “has the responsibility for the general maintenance of the
                 outlet control structure to maintain, as near as possible, the
                 legally established level of Webster Lake[;]”


               • is required to operate the gates of the primary control
                 structure so as to maintain the lake level of Webster Lake;


               • must keep the secondary control structure closed, chained,
                 and locked except in an emergency and with prior
                 authorization from DNR;


               • must provide the keys to the lock to DNR;


               • is required to at least once annually and with the prior
                 authorization from the DNR, open and close the gates of the
                 secondary control structure to keep the gates from seizing;


               • must keep on file with DNR “at all times a current roster of
                 the names, addresses and phone numbers” of the designated
                 operator of the Dam “and at least two alternate operators.”


       Appellant’s App., Vol. 2 at 11. DNR has “[t]he responsibility for

       reconstruction or repair of the [Dam].” Id.




       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2249 | September 3, 2020   Page 16 of 27
[24]   DNR argues that the 1996 Agreement was not valid because of lack of

       consideration. According to DNR, the 1996 Agreement “[i]s not supported by

       consideration because the Association only agreed to do what it was already

       obligated to do by law.” Brief of Appellant at 12. In support of its argument,

       DNR turns our attention to the statutes governing the regulation of dams.

       DNR notes that under Indiana Code section 14-27-7.5-7, the Association, as the

       owner of the Dam, is required to “maintain and keep the structure in the state

       of repair and operating condition” required by “[t]he exercise of prudence[,]”

       “[d]ue regard for life and property[,]” and “[t]he application of sound and

       accepted technical principles.” Indiana Code section 14-27-7.5-14 provides in

       relevant part that “[t]he owner of a structure shall . . . (3) Furnish upon request

       the plans, specifications, operating and maintenance data, or other information

       that is pertinent to the structure.” Under Indiana Code section 14-27-7.5-

       8(a)(1)-(2), DNR has “jurisdiction and supervision over the maintenance and

       repair of structures in, on, or along the rivers, streams, and lakes of Indiana”

       and “shall exercise care to see that the structures are maintained in a good and

       sufficient state of repair and operating condition[.]”


[25]   Thus, DNR maintains that under the 1996 Agreement, the Association merely

       promised to perform pre-existing obligations. Because the Association owned

       the Dam, and “was already under a legal obligation to maintain and operate”

       the Dam and provide information as to who would operate the Dam, the

       Association’s “promise to perform its pre-existing legal obligation was not valid

       consideration [and] the 1996 Agreement was merely an unenforceable


       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2249 | September 3, 2020   Page 17 of 27
       gratuitous act by DNR.” Br. of Appellant at 13-14 (citation and internal

       quotations omitted). We disagree.


[26]   The concept of consideration evolved from the law of contracts. Monarch

       Beverage Co., Inc. v. Ind. Dep’t of State Revenue, 589 N.E.2d 1209, 1212 (Ind. Tax

       Ct. 1992). And in order to have a legally binding contract there must be

       generally an offer, acceptance, and consideration. Id. “To constitute

       consideration, there must be a benefit accruing to the promisor or a detriment to

       the promisee.” Paint Shuttle, Inc. v. Cont’l Cas. Co., 733 N.E.2d 513, 523 (Ind.

       Ct. App. 2000) (quoting A & S Corp. v. Midwest Commerce Banking Co., 525

       N.E.2d 1290, 1292 (Ind. Ct. App. 1988)), trans. denied. A benefit is a legal right

       given to the promisor to which the promisor would not otherwise be entitled.

       DiMizio v. Romo, 756 N.E.2d 1018, 1023 (Ind. Ct. App. 2001), trans. denied. A

       detriment on the other hand is a legal right the promisee has forborne. Id. “The

       doing of an act by one at the request of another which may be a detrimental

       inconvenience, however slight, to the party doing it or may be a benefit,

       however slight, to the party at whose request it is performed, is legal

       consideration for a promise by such requesting party.” Harrison–Floyd Farm

       Bureau Co-op. Ass’n v. Reed, 546 N.E.2d 855, 857 (Ind. Ct. App. 1989). In the

       end, “consideration—no matter what its form—consists of a bargained-for

       exchange.” Horseshoe Hammond. LLC v. Ind. Dep’t of State Revenue, 865 N.E.2d

       725, 729 (Ind. Tax Ct. 2007), trans. denied. The adequacy of the consideration is

       not relevant. See Harrison–Floyd Farm Bureau Co-op., 546 N.E.2d at 857.



       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2249 | September 3, 2020   Page 18 of 27
[27]   “[I]t is fundamental that a contract is unenforceable if it fails to obligate the

       parties to do anything[.]” Licocci v. Cardinal Assocs., Inc., 445 N.E.2d 556, 559

       (Ind. 1983). Long ago, our supreme court established that a promise to do what

       one “is already bound to do by law or by contract” is insufficient consideration.

       Ritenour v. Mathews, 42 Ind. 7, 14 (1873).


[28]   Under the 1996 Agreement, the Association not only agreed to maintain the

       Dam and maintain Webster Lake at its legal level, but agreed to do so in a very

       specific manner, that is, by opening and closing the primary gate, keeping the

       secondary gate locked (except for opening the gate once each year with prior

       authorization from DNR), and providing the keys to the lock to DNR. The

       Association also agreed to provide to DNR, “at all times[,]” contact

       information for the designated and the alternate operators of the Dam.

       Appellant’s App., Vol. 2 at 11. In exchange, DNR agreed to reconstruct or

       repair the Dam. However slight the inconvenience or benefit, viewing the 1996

       Agreement as a whole, we cannot say that the Association was not subjected to

       a detrimental inconvenience or that DNR did not receive a benefit of the

       bargain. Thus, the 1996 Agreement was not invalid on the basis of lack of

       consideration.


                          B. Authority to Execute the Agreement
[29]   Next, DNR contends that the 1996 Agreement is not valid because the director

       of DNR’s Division of Water (“Director Simpson”) did not have the authority to

       execute the agreement on behalf of DNR. The Association counters that

       DNR’s argument is waived because DNR (1) failed to affirmatively plead lack
       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2249 | September 3, 2020   Page 19 of 27
       of authority as a defense in its answer to the Association’s amended complaint

       as required by Indiana Trial Rule 8(C); and (2) failed to properly deny the

       execution of the agreement pursuant to Indiana Trial Rule 9.2. We conclude

       that DNR’s argument is not waived under either Trial Rule but find that the

       trial court properly presumed the execution of the agreement.


                                    1. Waiver of Affirmative Defense

[30]   DNR seeks to invalidate the 1996 Agreement on the ground that Director

       Simpson lacked the authority to execute the agreement. As such, it seeks to

       avoid the agreement. A matter of avoidance must be specifically pled as an

       affirmative defense under Indiana Trial Rule 8(C). The Association asserts that

       DNR has waived the defense for failure to plead it affirmatively under Trial

       Rule 8(C). DNR maintains, however, that the defense is not waived because

       the Association has failed to show that it was prejudiced by the belated pleading

       of the defense. We agree with DNR.


[31]   As with the affirmative defense of lack of consideration, the trial court

       recognized that the lack of authority defense was not pled in DNR’s answer to

       the Association’s amended complaint but, nevertheless, allowed DNR to raise

       the argument at the hearing and then directed the parties to file post-argument

       briefs. The Association had the opportunity to respond to the defense and,

       thus, was not prejudiced by the late pleading of the defense. The lack of

       authority argument is not waived under Trial Rule 8(C).




       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2249 | September 3, 2020   Page 20 of 27
                               2. Waiver Under Indiana Trial Rule 9.2

[32]   Indiana Trial Rule 9.2 governs the pleading and proof of written instruments. It

       provides in relevant part:


               (A) When Instrument or Copy, or an Affidavit of Debt Shall
               be Filed. When any pleading allowed by these rules is founded
               on a written instrument, the original, or a copy thereof, shall be
               included in or filed with the pleading. Such instrument, whether
               copied in the pleadings or not, shall be taken as part of the
               record. . . .


               (B) Proof of Execution of Instruments Filed with Pleadings.
               When a pleading is founded on a written instrument and the
               instrument or a copy thereof is included in or filed with the
               pleading, execution of such instrument, indorsement, or assignment
               shall be deemed to be established and the instrument, if otherwise
               admissible, shall be deemed admitted into evidence in the action
               without proving its execution unless execution be denied under oath
               in the responsive pleading or by an affidavit filed therewith. . . .


               (C) Oath or Affidavit of Denial of Execution Must be Made
               Upon Personal Knowledge. An oath or affidavit denying
               execution as required and made under subdivision (B) of this rule
               shall be made upon the personal knowledge of the person making
               it, and, if general in form (Rule 11(B)), shall be deemed to be
               made upon such personal knowledge.


               (D) Burden of Proving Execution. The ultimate burden of
               proving the execution of a written instrument is upon the party
               claiming its validity, but execution is presumed. “Presumed” means
               that the trier of fact must find the existence of the fact presumed unless
               and until evidence is introduced which would support a finding of its
               nonexistence.


       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2249 | September 3, 2020    Page 21 of 27
               ***


               (F) Effect of Non-Compliance–Amendments. Non-
               compliance with the provisions of this rule requiring a written
               instrument . . . to be included with the pleading may be raised by
               the first responsive pleading or prior motion of a party. The
               court, in its sound discretion, may order compliance, the reasons
               for non-compliance to be added to the pleadings, or allow the
               action to continue without further pleading. Amendments to correct
               the omission of a required written instrument, an assignment or
               indorsement thereof, [or] the omission of a denial of the execution of a
               written instrument as permitted or required by this rule, . . . shall
               be governed by Rule 15[.]


               ***


               (H) “Execution” of a Written Instrument. “Execution” of a
               written instrument includes the following requirements:


                       (1) That a signature was made with express, implied or
                       apparent authority and was not forged; . . . .


       T.R. 9.2(A)-(H). Indiana Trial Rule 15 provides in relevant part: “When issues

       not raised by the pleadings are tried by express or implied consent of the parties,

       they shall be treated in all respects as if they had been raised in the pleadings.”

       T.R. 15(B).


[33]   Trial Rule 9.2(B) permits the execution of written instruments, which are the

       foundation of a pleading but which may be used as evidence in the pleader’s

       case, to be established and challenged at the pleading stage of a lawsuit. Master

       Copy & Reprod. Ctr., Inc. v. Copyrite, Inc., 750 N.E.2d 824, 829 (Ind. Ct. App.

       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2249 | September 3, 2020   Page 22 of 27
       2001), trans. denied. The rule does not conclusively establish the genuineness of

       a signature. See Moehlenkamp v. Shatz, 396 N.E.2d 433, 438 (Ind. Ct. App.

       1979). Rather, the purpose of the provision is to eliminate the technicalities of

       formally introducing into evidence matters that are not disputed by either party.

       Master Copy & Reprod. Ctr., Inc., 750 N.E.2d at 830. While execution of a

       written instrument is presumed, the ultimate burden of proving execution is

       upon the party claiming its validity. T.R. 9.2(D). “‘Presumed’ means that the

       trier of fact must find the existence of the fact presumed unless and until

       evidence is introduced which would support a finding of its nonexistence.” Id.


[34]   Here, the Association’s amended complaint is founded on a written instrument,

       and the Association complied with Trial Rule 9.2(A) by filing a copy of the

       1996 Agreement with its amended complaint. See Mechanics Laundry & Supply,

       Inc. v. Wilder Oil Co., Inc., 596 N.E.2d 248, 253 (Ind. Ct. App. 1992), trans.

       denied. Having done so, the agreement became a part of the record, and

       execution of the agreement was deemed established pursuant to Trial Rule

       9.2(B). See id. Unless DNR denied execution of the 1996 Agreement under

       oath in a responsive pleading or by affidavit filed therewith, the agreement was

       deemed established without proving its execution. See id. Pursuant to Trial

       Rule 9.2(D), the trial court “must have presumed execution unless and until

       [DNR] introduced evidence supporting a finding otherwise.” See id. However,

       DNR did not follow the pleading procedures set forth in Trial Rule 9.2(B), and

       its answer to the Association’s amended complaint did not include a denial of




       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2249 | September 3, 2020   Page 23 of 27
       execution within the meaning of the rule. Thus, DNR’s execution of the

       agreement was deemed “established.” See T.R. 9.2(B).


[35]   We note that DNR’s failure to comply with the procedures under Trial Rule

       9.2(B) would not have precluded the trial court from allowing DNR to present

       evidence that Director Simpson lacked the authority to execute the 1996

       Agreement. See, e.g., Master Copy & Reprod. Ctr., Inc., 750 N.E.2d at 831

       (Appellant’s failure to comply with Trial Rule 9.2(B) procedures did not

       preclude trial court from allowing Appellant to present evidence at trial that the

       altered agreement was a unilateral alteration). Absent a denial of execution

       under oath as described in Trial Rule 9.2(B), execution of the 1996 Agreement

       was simply presumed, and the agreement was deemed established without

       proof of execution by the Association. This presumption could still have been

       refuted by any evidence that DNR might have presented. See id. However,

       DNR presented no evidence to refute the presumption.


[36]   Based on the foregoing, we decline to find that this issue is waived under

       Indiana Trial Rule 9.2. However, we conclude that we need not address

       whether Director Simpson had the authority to execute the 1996 Agreement

       because execution of the agreement was deemed established. The trial court

       properly presumed the agreement was deemed established, and the agreement is

       not invalid on the basis of lack of authority to execute the agreement.




       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2249 | September 3, 2020   Page 24 of 27
                      IV. Termination of the 1996 Agreement
[37]   Finally, DNR contends that assuming the 1996 Agreement is a valid contract,

       the trial court still erred when it declared the agreement a valid and binding

       agreement. DNR maintains that the agreement required continuous

       performance without a time limit and, thus, could be terminated at will by

       either party. According to DNR, it exercised its right to terminate the

       agreement in 2018 when it sent its letter to the Association disclaiming any

       responsibility to perform under the agreement and because it did so, the

       agreement could not be declared valid and binding. The Association maintains

       that the agreement remains in effect and binding upon the parties.


[38]   It is ordinary law that a contract containing no specific termination date is

       terminable at will and that where the parties fix no time for the performance or

       discharge of obligations created by the contract, they are assumed to have had

       in mind a reasonable time. City of East Chicago, Ind. v. East Chicago Second

       Century, Inc., 908 N.E.2d 611, 623 (Ind. 2009); House of Crane Inc. v. H. Fendrich,

       Inc., 146 Ind. App. 478, 482, 256 N.E.2d 578, 579 (1970). Here, however, we

       cannot say that the period of time from April 1996 to present is not a reasonable

       period of time for an agreement concerning the maintenance, reconstruction,

       and repair of a dam.


[39]   Furthermore, we note that a party to an at-will contract cannot avoid its liability

       to the other party, once that party has performed, simply by terminating the

       contract. See Wright Mfg. Corp. v. Scott, 172 Ind. App. 154, 161, 360 N.E.2d 2, 7


       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2249 | September 3, 2020   Page 25 of 27
       (1977) (finding that under an agreement, Appellee was entitled to a 5%

       commission on orders he secured for Appellant before he was terminated by

       Appellant because “[Appellee], before he was terminated . . . , obtained from

       various customers blank purchase orders [that ran] through the [following]

       year[]”). Without deciding whether the Association performed as obligated

       under the agreement or DNR had an accrued liability under the agreement, we

       conclude that DNR did not terminate the agreement. The letter that DNR sent

       to the Association stated that “DNR is not obligated by the [1996 A]greement

       to address or fund the resolution or rehabilitation of dam safety deficiencies that

       develop as this non-State owned dam structure deteriorates with age.” Appellant’s

       App., Vol. 2 at 121. The letter challenged DNR’s obligation under the

       agreement but did not express DNR’s desire to terminate the agreement. The

       trial court did not err in declaring the 1996 Agreement a valid and binding

       agreement.



                                              Conclusion
[40]   We conclude that DNR’s arguments regarding the validity of the 1996

       Agreement were not waived under either Indiana Trial Rules 8(C) or 9.2. The

       trial court properly determined that the agreement was supported by

       consideration, and properly presumed the agreement was deemed established.

       And, the agreement was not terminated by DNR. Thus, the trial court did not

       err in entering declaratory judgment in favor of the Association, declaring the

       1996 Agreement to be a valid and binding agreement.


       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2249 | September 3, 2020   Page 26 of 27
[41]   Affirmed.


       May, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-PL-2249 | September 3, 2020   Page 27 of 27